     3:17-cr-30067-SEM-TSH # 54    Page 1 of 15                                   E-FILED
                                                        Monday, 22 June, 2020 05:19:49 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )        Case No. 17-cr-30067
                                         )
LEONARD COMMON,                          )
                                         )
                Defendant.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Leonard Common’s Amended

Motion for Compassionate Release (d/e 47) pursuant to 18 U.S.C.

Section 3582(c)(1)(A)(i). For the reasons set forth below, the motion

is GRANTED.

                             I. BACKGROUND

     On October 5, 2018, Defendant pled guilty to one count of

possession with the intent to distribute more than 5 grams of

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)

and one count of possession of a firearm in furtherance of a federal

drug trafficking crime in violation of 18 U.S.C. § 924(c). Minute

Entry, Oct. 5, 2018; Indictment d/e 1. On February 4, 2019, the


                              Page 1 of 15
     3:17-cr-30067-SEM-TSH # 54   Page 2 of 15




undersigned District Judge sentenced Defendant to the mandatory

minimum term of 120 months’ imprisonment, consisting of 60

months’ imprisonment on each count to be served consecutively to

each other. Minute Entry, Feb. 4, 2019. Defendant was also

sentenced to four year terms of supervised release on each count, to

be served concurrently with each other. Id. Defendant is currently

serving his sentence at FCI Forrest City Low, in Forrest City,

Arkansas, and has a projected release date of April 5, 2026.

Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed June 22, 2020).

     On June 9, 2020, Defendant filed a pro se motion for

compassionate release (d/e 44) pursuant to 18 U.S.C. §

3582(c)(1)(A). On June 15, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release (d/e 47) was filed.

Defendant requests compassionate release due to his health issues

and the COVID-19 pandemic. Defendant also requests that the

Court waive the exhaustion requirement found at 18 U.S.C. §

3582(c)(1)(A). Defendant is 39 years old and has been diagnosed

with severe chronic asthma. See Mot. Compassionate Release 2.


                             Page 2 of 15
     3:17-cr-30067-SEM-TSH # 54   Page 3 of 15




Defendant also has a history of hypertension and has been

diagnosed with obesity. Id.; Probation’s Mem. 2, d/e 53.

     Defendant proposes to live with his mother if he is released

from custody. The United States Probation Office addressed

Defendant’s request for compassionate release in a Memorandum

(d/e 53). In the Memorandum, the Probation Office conluded that

the proposed residence is an acceptable living situation for

Defendant. Probation’s Mem. 2. The Probation Office also noted

that Defendant has not had any disciplinary history while in the

custody of the Bureau of Prisons. Id. at 1. According to the

Probation Office, Defendant submitted a request for compassionate

release to the Warden of his facility on May 20, 2020, which was

denied on June 3, 2020. Id.

     On June 18, 2020, the Government filed a Response Opposing

Defendant’s Motion for Compassionate Release (d/e 51). The

Government argues that the Court should deny Defendant’s

amended motion based on his failure to exhaust administrative

remedies and in light of his criminal history. Resp. 2. The

Government also notes that the Bureau of Prisons (BOP) has

implemented procedures designed to curb the spread of the virus in


                             Page 3 of 15
     3:17-cr-30067-SEM-TSH # 54    Page 4 of 15




its facilities. See id. at 6-10.

     On June 22, 2020, the Court held a videoconference hearing

on Defendant’s amended motion. As of that date, BOP reported

that FCI Forrest City Low has 148 confirmed inmate cases of

COVID-19 and one confirmed staff member case. See Federal

Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (accessed June 22, 2020). At

the hearing, the Court heard arguments from counsel, testimony

from a staff member at FCI Forrest City Low, and a statement from

Defendant. During the hearing, Defendant could be heard coughing

and clearing phlegm from his throat and he complained of

difficulties caused by his asthma.

                              II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).




                               Page 4 of 15
     3:17-cr-30067-SEM-TSH # 54   Page 5 of 15




     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—




                             Page 5 of 15
     3:17-cr-30067-SEM-TSH # 54   Page 6 of 15




     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Defendant submitted a request for compassionate release to

the Warden of FCI Forrest City Low on May 20, 2020. Resp. 5;

Probation’s Mem. 1. On June 3, 2020, the Warden of FCI Forrest

City Low denied Defendant’s request for compassionate release.

See Resp. 5; Probation’s Mem. 1. Because more than 30 days have

passed since Defendant submitted his request for compassionate

release to the Warden of FCI Forrest City Low, exhaustion of

administrative remedies is not an issue in this case. See 18 U.S.C.

§ 3582(c)(1)(A).

     As Defendant’s motion is properly before the Court, the next

issue is whether Defendant is eligible for compassionate release.

For Defendant to be eligible for compassionate release, the Court,

after considering the relevant factors set forth at 18 U.S.C. §

3553(a), must determine that “extraordinary and compelling

reasons” warrant a reduction in Defendant’s term of imprisonment

and that the reduction is “consistent with applicable policy



                             Page 6 of 15
     3:17-cr-30067-SEM-TSH # 54   Page 7 of 15




statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A).

     1.    Extraordinary and Compelling Reasons for Release

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Socially distancing can be difficult for

individuals living or working in a prison.

     Defendant is a 39-year-old African American man who is five

feet nine inches tall and (at the time of the preparation of the PSR)

weighed 240 pounds, which is considered to be obese. See PSR ¶

52. Defendant also has a history of hypertension. Probation’s

Mem. 2. Defendant has suffered from severe asthma since he was a

child. PSR ¶ 53. Defendant’s asthma has resulted in numerous

hospitalizations. Id. On two occasions, Defendant was admitted to

the intensive care unit as a result of complications from his asthma

alone, and during one five-day hospitalization, Defendant’s

breathing difficulties were so severe that he had to be resuscitated


                             Page 7 of 15
     3:17-cr-30067-SEM-TSH # 54   Page 8 of 15




after a Code Blue. Am. Mot. Compassionate Release 24.

     The CDC has identified asthma as a comorbidity that

increases the likelihood of serious risk from COVID-19. See Interim

Clinical Guidance for Management of Patients with Confirmed

Coronavirus Disease, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

guidance-management-patients.html (last accessed June 22, 2020)

(“Patients in China with no reported underlying medical conditions

had an overall case fatality of 0.9%, but case fatality was higher for

patients with comorbidities: 10.5% for those with cardiovascular

disease, 7.3% for diabetes, and approximately 6% each for chronic

respiratory disease, hypertension, and cancer.”); Scparta, 2020 WL

1910481, *9.

     The Court begins with the factors set out in 18 U.S.C. §

3553(a). Defendant is currently serving a 120-month term of

imprisonment for this offense. Defendant has been detained since

his arrest for this offense on January 3, 2018. According to BOP

records, Defendant is scheduled to be released on April 5, 2026.

While in the custody of BOP, Defendant has not had any

disciplinary violations. See Probation’s Mem. 1. Defendant has


                             Page 8 of 15
     3:17-cr-30067-SEM-TSH # 54   Page 9 of 15




completed a drug education program and is enrolled in GED

preparation classes. Id. The Probation Office has also concluded

that Defendant’s proposed residence upon release is an acceptable

living situation. Id. The Court has considered the factors in §

3553(a) and concludes that they entitle Defendant to compassionate

release.

     2.    Sentencing Commission Policy Statements

     The relevant policy statement, § 1B1.13 of the Sentencing

Guidelines, explains that a sentence reduction under § 3582(c)(1)(A)

may be ordered where a court determines, “after considering the

factors set forth in 18 U.S.C. § 3553(a),” that “(1)(A) extraordinary

and compelling reasons warrant the reduction; . . . (2) the

defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g); and (3) the

reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13 (2018).

     The commentary to § 1B1.13 provides certain circumstances

constituting “extraordinary and compelling reasons” that warrant a




                             Page 9 of 15
     3:17-cr-30067-SEM-TSH # 54     Page 10 of 15




sentence reduction.1 U.S.S.G. § 1B1.13 cmt. n.1. One of the

circumstances is where a defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Another circumstance is

where “an extraordinary and compelling reason other than, or in

combination with,” the listed circumstances is present. U.S.S.G. §

1B1.13 cmt. n.1(D). As discussed above, in this case, Defendant

has serious underlying physical and medical conditions which are

present in combination with the extraordinary and compelling

reason presented by the COVID-19 pandemic.

      In this case, Defendant has already contracted COVID-19

once. On Friday, April 24, 2020, the World Health Organization

(WHO) issued a scientific brief saying that the public belief that a

one-time infection leads to immunity remains unproven and is



1 The Court notes that § 1B1.13 of the Sentencing Guidelines has not been
amended to reflect all of the additional language added to 18 U.S.C. §
3582(c)(1)(A). As it stands, § 1B1.13 only refers to a reduction “upon the
motion of the Director of the Bureau of Prisoners,” which is not the situation
here. No sentencing policy provides guidance for when a defendant files a
motion. Nevertheless, the Court still considers § 1B1.13.

                                Page 10 of 15
     3:17-cr-30067-SEM-TSH # 54   Page 11 of 15




unreliable as a basis for response to the pandemic. See WHO,

“Immunity Passports” in the Context of COVID-19,

https://www.who.int/news-room/commentaries/detail/immunity-

passports-in-the-context-of-covid-19 (last accessed June 22, 2020).

Specifically, the WHO says that “[t]here is currently no evidence

that people who have recovered from COVID-19 and have

antibodies are protected from a second infection.” Id. The risk of

reinfection is not merely theoretical. An example of the risk of

reinfection can be found in the case of the USS Theodore Roosevelt.

Recently thirteen United States sailors from that ship who had

apparently recovered from the coronavirus, went through rigorous

recovery criteria that exceeded CDC guidelines, and had received

negative test results, tested positive for the disease a second time.

New research by the Columbia University Mailman School of Public

Health has found that “reinfections with endemic coronaviruses are

not uncommon, even within a year of prior infection.” Risk of

Coronavirus Reinfection Remains After Recovery, available at

https://www.publichealth.columbia.edu/public-health-

now/news/risk-coronavirus-reinfection-remains-after-recovery.

While that study covered four endemic coronaviruses—not


                            Page 11 of 15
     3:17-cr-30067-SEM-TSH # 54   Page 12 of 15




including SARS-CoV-2, the virus that causes COVID-19— the study

found that when reinfection occurred, it was not associated with

less severe symptoms. Id. Given the large number of confirmed

cases of COVID-19 at FCI Forrest City Low and based on the

currently available scientific data, Defendant continues to be at risk

of imminent harm based on his underlying medical conditions.

     In addition to the very real risk of relapse or reinfection,

Defendant also may suffer side effects from COVID-19. The

available science and preliminary evidence, as well as historical

research on other coronaviruses like severe acute respiratory

syndrome (SARS) and Middle East respiratory syndrome (MERS),

suggests that for some people affected by COVID-19, a full recovery

may not happen for years, if at all. See, e.g., Madjid et al., Potential

Effects of Coronaviruses on the Cardiovascular System: A Review,

available at

https://jamanetwork.com/journals/jamacardiology/fullarticle/276

3846?guestAccessKey=150724fb-8146-4fc2-a60c-

b78955728d41&utm_source=For_The_Media&utm_medium=referral

&utm_campaign=ftm_links&utm_content=tfl&utm_term=032720

(suggesting that COVID-19 may cause lingering cardiac damage, as


                            Page 12 of 15
     3:17-cr-30067-SEM-TSH # 54   Page 13 of 15




well as making existing cardiovascular problems worse, further

increasing the risk for heart attack and stroke). Other studies from

China indicate that permanent lung damage can be found in

anywhere from 77 to 95 percent of COVID-19 survivors. Wang et

al., Temporal Changes of CT Findings in 90 Patients with COVID-19

Pneumonia: A Longitudinal Study, available at

https://pubs.rsna.org/doi/full/10.1148/radiol.2020200843. For

someone like Defendant, who has been diagnosed with asthma

severe enough to cause multiple hospitalizations, the possibility of

reinfection presents a very real and immediate danger.

     The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13. If Defendant quarantines himself at his residence and

practices social distancing, that will diminish the risk of spreading

the virus. Otherwise, the Court does not find that Defendant poses

a danger to the community.

     Therefore, the Court finds that Defendant has satisfied all

requirements for compassionate release.




                            Page 13 of 15
     3:17-cr-30067-SEM-TSH # 54   Page 14 of 15




                          III. CONCLUSION

     For the reasons set forth above, Defendant Leonard Common’s

Amended Motion for Compassionate Release (d/e 47) is GRANTED.

The Court hereby reduces Defendant’s term of imprisonment in this

case from 120 months to time served. The Court modifies

Defendant’s conditions of supervised release to require Defendant to

spend 6 months in home confinement, with the first 14 days to be

spent in isolation. The home confinement shall start as soon as

possible after his term of supervised release begins. During his

term of home confinement, Defendant shall be monitored by

telephone until such time as it is practicable to implement

electronic monitoring. All other aspects of Defendant’s sentence

shall remain the same.

     Defendant’s pro se motion for compassionate release (d/e 44),

is DENIED AS MOOT.

     The Bureau of Prisons is ORDERED to immediately re-test

Defendant for COVID-19. The Bureau of Prisons is ORDERED to

release Defendant within 24 hours of a negative test for COVID-19.

The Clerk is DIRECTED to send a copy of this Opinion to FCI

Forrest City Low. Defendant must self-quarantine for a period of 14


                            Page 14 of 15
     3:17-cr-30067-SEM-TSH # 54   Page 15 of 15




days beginning at the time of his release, including while he travels

from FCI Forrest City Low to his residence. Defendant shall travel

to Quincy, Illinois, in a vehicle with three-row seating that allows

him to follow the CDC’s social distancing guidelines, which include

staying at least six feet from others and wearing a face mask and

gloves.



ENTER: June 22, 2020


                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                            Page 15 of 15
